Citation Nr: 1706575	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO. 11-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent from May 5, 2011, forward, for post-concussive headaches. 

2. Entitlement to an initial disability rating in excess of 10 percent prior to August 19, 2010, in excess of 30 percent from August 19, 2010, to September 2, 2010, and in excess of 50 percent from September 2, 2010, forward, for major depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

After review of the procedural history of the claims on appeal, the Board finds the issues are correct as listed on the title page. In a May 2010 decision, the Board granted a 30 percent disability rating, but no higher for post-concussive headaches. The Veteran did not appeal this decision. In a March 2011 rating decision, the RO effectuated the increased disability rating. On May 5, 2011, the Veteran filed a "Notice of Disagreement" in part with the disability rating for post-concussive headaches. 

Despite the characterization as a Notice of Disagreement, that part of the March 2011 rating decision that effectuated the Board decision is not appealable to the Board. If the Veteran was dissatisfied with the rating assigned, his avenue for relief was to seek review by the United States Court of Appeals for Veterans Claims (Court). The May 2010 Board decision is final. 38 U.S.C.A. § 7104(b); 38 C.F.R. §20.1100. Accordingly, the Veteran's May 5, 2011 correspondence is properly construed as a new claim for an increased disability rating. 

In the June 2011 Substantive Appeal (VA Form 9), the Veteran requested a Board videoconference hearing, which was scheduled to occur in January 2012. Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review. The Veteran did not submit a motion for a new hearing and the hearing request is withdrawn. See 38 C.F.R. § 20.704(e). 

In August 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not considered part of the appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran retired in January 2015 and filed a formal claim for a TDIU in April 2015. In a June 2015 rating decision, entitlement to a TDIU was granted, effective May 1, 2015, the first day after the Veteran's temporary total disability rating for his service-connected eye disability was discontinued, which began prior to his retirement. The Veteran has not disagreed with the effective date assigned. Moreover, as the Veteran continued to work on a full-time basis until January 2015, the issue of entitlement to a TDIU is not considered part of the appeal. 


FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's headache disability has been manifested by prostrating attacks occurring at least once per week with associated symptoms of nausea and photophobia.
 
2. Very frequent, completely prostrating and prolonged attacks that are capable of producing severe economic inadaptability have not been shown. 

3. For the entire rating period on appeal, the Veteran's major depressive disorder has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to symptoms of depressed mood, anxiety, fatigue, mood swings, panic attacks, impairment of short-term memory, decreased attention span and concentration, chronic sleep impairment, socially-isolative behaviors, and loss of interest in pleasurable activities. 
	
4. For the entire initial rating period on appeal the Veteran's major depressive disorder has not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish or maintain effective relationships.


CONCLUSIONS OF LAW

1. For the entire rating period on appeal, the criteria for an increased disability rating in excess of 30 percent disability for post-concussive headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent, but no higher, for major depressive disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9434 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued notice letters to the Veteran in October 2010 and August 2014 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the September 2015 Board hearing. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in September 2006, October 2010, and January 2015. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical and psychiatric history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disabilities. In addition, the VA examiners addressed all the relevant rating criteria for rating headache and psychiatric disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. 

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Disability Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all of the evidence in the Veteran's file, in particular the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Post-Concussive Headaches

Post-concussive headaches are not specifically listed in the Rating Schedule. Therefore, the Veteran's disability is currently rated by analogy, as 30 percent disabling, under the hyphenated Diagnostic Code 8199-8100. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition. See 38 C.F.R. § 4.27. Diagnostic Code 8100 contemplates migraine headaches, a comparable disability to post-concussive headaches. Therefore, the hyphenated Diagnostic Code 8199-8100 is an appropriate diagnostic code under which to rate the Veteran's disability.

Under Diagnostic Code 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months. A 10 percent rating is warranted with characteristic prostrating attacks averaging once per two months, over the preceding several months. A non-compensable rating is assigned with less frequent attacks. 38 C.F.R. § 4.124a. 

The Rating Schedule does not define "prostrating," nor has the Court. See Fenderson, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012). Similarly, "prostrate" is defined as "physically or emotionally exhausted; incapacitated." See Webster's II New College Dictionary 889 (2001). 

Further, "severe economic inadaptability" is also not defined in VA law. See Pierce v. Principi, 18 Vet. App. 440, 446 (2004). The Court has held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating. Id. It was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet such a criterion, would then be eligible for a TDIU rather than just a 50 percent rating. Id. citing 38 C.F.R. § 4.16. The Court considered whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability. See Pierce, 18 Vet. App. at 446. VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing." Id. at 446-447.

In a June 2011 statement, the Veteran indicated that by the end of his work day, which involved driving a postal truck, "depending on the exposure to sunlight, traffic, and loud noises, [his] head is pounding like a drum." He indicated that he avoids triggers for his headaches, including certain types of food and additional sunlight exposure. 

In a February 2013 statement, the Veteran indicated that he experienced increased headaches, dizziness, nausea, and blurred vision as a result of a side effect of his anti-depressant medication. The Veteran indicated that his headaches are triggered by sunlight, snow, headlights, which all cause extreme glare. The Veteran indicated that it has become very difficult for him to work and did not know how long he could safely continue to perform his job. 

In an October 2014 statement, the Veteran indicated that temperature extremes, both cold and hot, trigger his headaches, in addition to sunlight exposure. 

Upon VA examination in January 2015, the Veteran reported constant headache pain that is exacerbated by certain triggers, including sunlight, temperature extremes, and high-stress situations, such as traffic. The Veteran reported that his activities are severely restricted due to his effort to avoid triggering stimuli; however, he remained employed as a postal truck safety instructor for financial reasons. The Veteran reported "migraine-like headache pain," which occurred approximately twice per week, characterized by a stabbing pain on the right side of his head that lasts about 30 minutes, and is associated with nausea and photophobia. 

However, the VA examiner indicated that the Veteran's headaches do not result in prostrating attacks. Regarding the functional impact of his headaches, the VA examiner noted that the Veteran remained employed full-time, but has received accommodations at work due to his disabilities, including a change in his duties and receiving assistance from co-workers. The Veteran reported instances of missed work, however, resulting in a net decrease in his income. 

In a March 2015 statement, the Veteran indicated that his headaches are triggered by stress, exposure to sunlight and glare, temperature extremes, lack of sleep, using a computer, bright lights, and certain foods. The Veteran indicated that he tries to avoid these situations, which leads to social isolation. The Veteran also indicated that he is unable tolerate the side effects of the recommended treatments for his headaches. See also April 2015 Statement; June 2015 Statement. 

The preponderance of the evidence is against entitlement to a disability rating in excess of 30 percent at any point during the relevant appeal period. The Veteran has consistently described his headaches as triggered by sunlight, excessive glare, temperature extremes, high-stress situations, and certain foods. During the January 2015 VA examination, he described periodic "migraine-like" episodes that occur twice a week and last about 30 minutes. While the VA examiner did not characterize these attacks as "prostrating," the Veteran's recent description of these "migraine-like" episodes are consistent with those he provided during the April 2009 VA examination, which the Board previously found "may be characterized as involving extreme exhaustion or powerlessness." See May 2010 Board Decision p. 11. Accordingly, the Board currently finds that the Veteran's descriptions of "migraine-like" episodes are representative of prostrating attacks. 

Despite this finding, however, the preponderance of the evidence is against a finding that the Veteran's headache disability is productive of severe economic inadaptability such that a 50 percent disability rating would be warranted. See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The Veteran has consistently indicated that his headaches negatively affect his ability to work, resulting in increased absences from work and a decrease in his overall income. During the January 2015 VA examination, he reported arriving to work late or leaving work early approximately one to two times per week. Despite the Veteran's contentions, the evidence of record does not demonstrate that the Veteran's headaches actually result in severe economic inadaptability. In this regard, throughout the majority of the appeal, the Veteran has maintained full-time employment as a postal truck driver. In the course of his employment, he is routinely exposed to the same environmental triggers he attempts to avoid: sunlight, headlights, excessive glare, high traffic situations, and temperature extremes. Throughout his employment, he has sought, and was granted, various accommodations in consideration of his headache disability. 

The Board must also consider whether the Veteran's migraine headache disability is capable of producing severe economic inadaptability. See Pierce, 18 Vet. App. at 446-47. The Veteran has consistently reported constant headache with "migraine-like" episodes occurring approximately twice a week, which coincides with his reports of arriving late to or leaving early from work. The Veteran reported associated symptoms of nausea and photophobia as occurring with the "migraine-like" episodes, and that he needs to rest in a dark room for symptom relief. He has consistently described his "migraine-like" episodes as lasting approximately 30 minutes in duration. Therefore, while the Veteran experiences prostrating headaches, in consideration of the frequency, severity, and duration of his migraine headaches, the disability is not manifested by symptomatology capable of producing severe financial inadaptability. 
 
The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). While the Veteran's headache disability is a result of a traumatic brain injury that occurred during service, the January 2015 VA examiner identified the Veteran's subjective headaches symptoms as the sole residual symptom from the traumatic brain injury. Diagnostic Code 8045 directs that any subjective symptom residual with a specific diagnosis is to be under the appropriate diagnostic code. 38 C.F.R. § 4.124a. As "post-concussive headache" is a distinct diagnosis, an alternative rating under Diagnostic Code 8045 is not warranted. 

The Veteran is competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed, specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the headache disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating for the Veteran's headache disability. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Disability Rating for Major Depressive Disorder

Psychiatric disabilities, such as major depressive disorder, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9234. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). Id. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in November 2011, and therefore, the claim is governed by DSM-IV. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders.

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). In this case, however, DSM-IV was in use during a significant portion of the applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013). 

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The reasonable doubt doctrine in this circumstance dictates that all symptoms be attributed to a veteran's service-connected disability. See Mittleider, 11 Vet. App. at 181. 

Upon private psychiatric examination in July 2004, the Veteran reported depression, stress, anxiety, sleep disturbances, lack of energy, decreased concentration, mood swings, and feelings of helplessness and hopelessness. 

Upon VA examination in September 2006, the Veteran reported anxiety, depressed mood, fatigue, lack of energy, and loss of interest in pleasurable activities. The VA examiner noted that the Veteran was alert and oriented in all spheres, and demonstrated: a neat and appropriate appearance; a mildly depressed mood; a restricted affect; relevant and goal-directed thought associations; normal and non-delusional thought content; and a speech pattern of normal rate and volume. The Veteran denied hallucinations and suicidal ideation; the VA examiner denied the presence of a thought disorder. The VA examiner assigned a GAF score of 60. 

In a January 2009 statement, the Veteran's private physician indicated that the Veteran reported symptoms of depressed mood, anxiety, mood swings, difficulty sleeping, fatigue, social isolation, mild memory loss, and loss of interest in pleasurable activities; the Veteran denied suicidal ideation. In comparison to the General Rating Formula for Mental Disorders, the private physician opined that the symptoms are consistent with a 30 percent disability rating, noting that the Veteran's reported symptoms result in a decrease in work efficiency. 

A VA social work record dated August 19, 2010, reflects that the Veteran presented with a depressed mood, an anxious affect, and a clear, but somewhat pressured speech pattern. The VA clinician assigned a GAF score of 55. 

Upon VA psychiatric clinical evaluation performed on September 2, 2010, the Veteran reported a depressed mood, fatigue, difficulty sleeping, and lack of interest in pleasurable activities. The VA clinician noted that the Veteran was alert and oriented in all spheres, and demonstrated: adequate grooming and hygiene; a clear and coherent speech pattern; a rational and goal-directed thought process; normal attention and concentration; and intact memory. The Veteran denied paranoid ideations, hallucinations, and suicidal and homicidal ideation. The VA clinician assigned a GAF score of 68. 

Upon private psychiatric examination in October 2010, the Veteran reported a depressed mood, anxiety, difficulty sleeping, low energy, and loss of interest in pleasurable activities. The private clinician noted that the Veteran was alert and oriented in all spheres and demonstrated: a depressed mood; a flat affect; rational, logical, and goal-directed thought process; impaired attention span and concentration; and a fair memory. The Veteran denied psychoses, hallucinations, and suicidal and homicidal ideations. The private clinician assigned a GAF score of 60. 

Upon VA examination in October 2010, the Veteran reported a lack of energy, frequent crying spells, irritability, socially-isolative behaviors, and a lack of interest in pleasurable activities. The VA examiner noted that the Veteran was alert and oriented in all spheres, and demonstrated: a neat and appropriate appearance with good hygiene; a cooperative attitude; a speech pattern of normal rate and volume; coherent thought process; an affect of appropriate range; nervous and depressed mood; and normal concentration, attention, and memory. The Veteran denied hallucinations, manic symptoms, dissociative symptoms, delusions, and suicidal and homicidal ideations. The VA examiner assigned a GAF score of 65. The VA examiner opined that "the results of the current examination are consistent with those documented in the previous examination and do not appear to have increased in severity. His symptoms remain at a moderate level." 

In an April 2011 statement, the Veteran's private physician opined that the Veteran's "secondary depressive signs and symptoms have escalated in severity due to an increase in the combination of service[-]connected medical conditions." The private physician indicated that the Veteran's "symptoms are within the criteria that would require a higher evaluation from [the then-current] 10% to at least 20% or 30%." The private physician specifically indicated symptoms of depression, sleep disorders, anxiety, panic attacks, mild impairment in short-term memory, and disturbances of motivation and mood. 

Upon private psychiatric examination in September 2013, the Veteran reported a depressed mood, extreme fatigue, difficulty sleeping, loss of interest in pleasurable activities, short-term memory loss, marital strife, mood swings, daily panic attacks, and a desire to be socially isolative. The private physician noted that the Veteran was alert and oriented in all spheres, and demonstrated: rational, logical, and goal-oriented thought process; impaired attention span and concentration; fair memory; and average intelligence. The Veteran denied hallucinations and suicidal and homicidal ideations. The private physician assigned a GAF score of 70. 

Upon VA examination in January 2015, the Veteran reported a short temper, excessive worry and anxiety, difficulty sleeping, low energy and fatigue, and a depressed mood. The VA examiner noted that the Veteran was alert and oriented in all spheres, and demonstrated: good hygiene and grooming; normal speech pattern; coherent and normal thought process; depressed mood; full and appropriate affect; intact and normal memory and concentration; and intact insight and judgment. The Veteran denied hallucinations, delusions, and suicidal and homicidal ideations. Psychological questionnaire testing revealed scores in the severe depression range and severe anxiety range, but the VA examiner indicated that "given [the] veteran's current level of functioning and reported symptoms during the clinical interview, responses on these measures suggest symptom over reporting and are not a reliable indicator of current distress or impairment." Following examination, the VA examiner opined that the "results of the current [examination] are consistent with the previous [examination] and do not indicate any significant changes or an increase in symptoms. [The] Veteran's symptoms continue to remain at the moderate level."

After a review of all the lay and medical evidence, the Board finds that the evidence demonstrates entitlement to a 50 percent disability rating, but no higher, is warranted for the entire initial rating period. While the Veteran's symptoms vary in severity, they demonstrate a consistent disability picture that more closely approximating a 50 percent disability rating. 

In weighing the evidence, the symptomatology associated with the Veteran's major depressive disorder more closely approximately occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9434. The Veteran's major depressive disorder has been noted to be uniformly manifested in symptoms of depressed mood, anxiety, fatigue, mood swings, chronic sleep impairment, socially-isolative behaviors, and loss of interest in pleasurable activities. In addition, the Veteran's private physician has consistently noted short-term memory impairment, and impaired attention span and concentration.

The results of the VA examinations document that the severity of the Veteran's symptoms have remained relatively consistent throughout the appeal period. Specifically, the October 2010 VA examiner opined that the Veteran's disability had not changed in severity since the September 2006 VA examination. In addition, the January 2015 VA examiner also indicated that the Veteran's disability had not changed in severity since the October 2010 VA examination. Both the October 2010 and January 2015 VA examiners opined that the Veteran's major depressive disorder was manifesting in moderate symptomatology. These opinions are consistent with a 50 percent disability rating. 

The preponderance of the evidence is against a finding that the criteria for a disability rating in excess of 50 percent for the Veteran's major depressive disorder have been met at any point during the relevant appeal period. Specifically, the Veteran's major depressive disorder has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish or maintain effective relationships. A 70 percent disability rating is not warranted for any time during the relevant appeal period. 38 C.F.R. § 4.130, Diagnostic Code 9434. 

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence does not establish that the Veteran's major depressive disorder manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning. 38 C.F.R. § 4.126(a). 

The Veteran experiences a deficiency in the area of mood. Throughout the appeal period, the Veteran has reported a depressed, anxious, and worrisome mood. These descriptions have been endorsed by mental health clinicians and VA examiners across the appeal period. This altered mood has contributed to additional symptoms of anhedonia (loss of interest in pleasurable activities) and relate to his decreased desire to socialize with others. While the Veteran reports being independent with self-care activities, the evidence consistently establishes that his depressed, anxious, and worrisome mood limits his ability to effectively and appropriately interact with other people outside his family and close friends. 

In contrast, the Veteran does not experience a deficiency in the area of work due to his major depressive disorder. Throughout the majority of the appeal period, the Veteran has maintained full-time employment. While the Veteran has reported multiple instances of missed work, his increased absenteeism has been primarily attributed to his service-connected eye disability and headache disability. To the extent that his ability to work requires adequate socialization, the Veteran appears able to interact with co-workers in a meaningful and productive manner. While his mood contributes to his desire to be socially isolative, while working, he appeared able to effectively teach others about safe driving as well as to ask co-workers for assistance when his headaches increase in severity. 

The Veteran does not experience a deficiency in the area of family relations. While the Veteran has reported some minor marital strife, he has maintained a positive relationship with his wife for over 25 years. He also maintains good and consistent contact with his two adult children, one of whom lives out of the country. 

The Veteran does not experience a deficiency in the area of judgment. As noted by the January 2015 VA examiner, the Veteran's judgment was intact. No other mental clinician or VA examiner identified a deficiency in judgment. 

The Veteran does not experience a deficiency in the area of thinking. Regarding thought process, throughout the appeal period, mental health clinicians and the VA examiners have consistently described the Veteran's thought process as rational, coherent, and goal-directed. Regarding thought content, throughout the appeal period, mental health clinicians and the VA examiners have consistently noted that the Veteran denied suicidal ideation and paranoia. 
 
In addition to the areas specifically listed under the criteria for a 70 percent disability rating, the evidence establishes that the Veteran does not experience deficiencies in other areas, such as attitude, perception, speech, and insight. The Veteran's attitude has been consistently described as cooperative and appropriate; there is no evidence of a hostile, withdrawn, or preoccupied demeanor. There is no evidence of altered perception, such as delusions, hallucinations, or psychoses. The Veteran's speech pattern has been consistently described as normal; there is no evidence of alterations in tone, rhythm, or rate. Finally, his insight has been described as intact. 

Considering the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Veteran's major depressive disorder does not manifest in an occupational and social impairment with deficiencies in most areas at any point during the relevant appeal period. Based on the above, the Board finds that the symptomatology associated with the Veteran's major depressive disorder does not more nearly approximate the criteria for a 70 percent rating. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434. 

The Board has considered the GAF scores assigned during the relevant appeal period. However, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned. Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record. See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability"); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994). All of the GAF scores assigned to the Veteran's psychological profile prior to the transition to DSM-5 range between 55 and 70. GAF scores between 51 and 60 represent moderate symptoms, and GAF scores between 61 and 70 represent mild symptoms. Therefore, the GAF scores assigned to the Veteran's psychological profile during the appeal period are consistent with a 50 percent disability rating. 

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran. Layno, 6 Vet. App. 465. However, while these assertions are probative, they are not dispositive in and of themselves, and must also be weighed in view of clinical data recorded by medical professionals who are specifically tasked to review such mental impairment. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a disability rating of 50 percent for the entire initial rating period for the Veteran's major depressive disorder. The Board further finds that the preponderance of the evidence is against an increased disability rating in excess of 50 percent at any point during the appeal period. As the preponderance of the evidence is against that portion of the claim for an increased disability rating in excess of 50 percent, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities. 

The symptomatology and impairments caused by the Veteran's headaches and major depressive disorder are specifically contemplated by the schedular rating criteria (38 C.F.R. §§ 4.124a, 4.130), and no referral for extraschedular consideration is required. The rating criteria found in 38 C.F.R. § 4.124a fully address the Veteran's current symptomatology and impairments associated with his post-concussive headaches. In this regard, the Veteran's migraine headaches are manifested by prostrating attacks manifested by pain, photophobia, and nausea.  

In addition, the schedular rating criteria for major depressive disorder, Diagnostic Code 9434, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. Considering the lay and medical evidence, the Veteran's major depressive disorder has been manifested symptoms of depressed mood, anxiety, fatigue, mood swings, panic attacks, impairment of short-term memory, decreased attention span and concentration, chronic sleep impairment, socially-isolative behaviors, and loss of interest in pleasurable activities. The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. Moreover, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. All of the symptomatology associated with the Veteran's major depressive disorder is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443. There remains no symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate rating to assign during the relevant appeal period. 

The Veteran has made several statements, which are echoed by his private physician, that the combination of his service-connected disabilities results in an increased severity of those disabilities. However, while each disability may be worsened by the presence of another service-connected disability, there is no indication that the worsening described by the Veteran and his physician is not adequately captured by the schedular rating criteria. For example, because the Veteran is actively attempting to avoid triggers for his headaches, such as sunlight, certain foods, and alcohol, his ability to socialize with others is limited; this inability to socialize worsens his depressed mood. While there may be an interrelationship between his disabilities, all manifestations of his disabilities are adequately accounted for in his disability ratings. Specifically, the severity of his depressed mood has been fully accounted for by his schedular rating, and has been provided regardless of the reason for the change in severity. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. As such, and in the absence of exceptional factors associated with the Veteran's headaches and major depressive disorder, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating in excess of 30 percent for post-concussive headaches is denied. 

An initial disability rating of 50 percent, but no higher, for major depressive disorder is granted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


